Title: From James Madison to the Speaker of the House of Representatives, 5 January 1802 (Abstract)
From: Madison, James
To: Speaker of the House of Representatives


5 January 1802, Department of State. In response to the 24 Dec. resolution of the House of Representatives, encloses a table of the comparative duties paid in British ports on goods imported there in American, foreign, and British vessels since 5 Jan. 1798.
 

   RC and enclosure (DNA: RG 233, Reports and Communications from the Secretary of State, 7A-E1.1); Tr (DNA: RG 233, Transcribed Reports and Communications from the Secretary of State, 5C-B1). RC 1 p.; in Wagner’s hand, signed by JM. Enclosure 6 pp. RC and enclosure printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Commerce and Navigation, 1:483–86.


   John Beckley had sent JM a copy of the resolution extracted from the House journal (DNA: RG 59, ML).

